Case 1:10-cv-06950-AT-RWL Document 1013 Filed.0427220 Page _1o) =

  

USDC SDNY
SULLIVAN & CROMWELL LLP DOCUMENT
veLEPHONE. 1212-s4e-a000 ELECTRONICALLY FILED
race, a zaseasee _]] Doc #:

DATE FILED: _4/27/2020__

BEIJING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

April 26, 2020
Via ECF

The Honorable Robert W. Lehrburger,
United States District Court for the
Southern District of New York,
500 Pearl Street,
New York, New York 10007-1312.

Re: Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Torres:

On behalf of Defendants, I respond to Plaintiffs’ letter (ECF No. 1009) and to
clarify that, in the event this Court grants leave to the Employment Lawyers Association/New
York (“NELA/NY”) to file its 18-page amicus brief (ECF No. 1007) in support of Plaintiffs’
objections to Judge Lehrburger’s March 26, 2020 Order (ECF No. 1003), Defendants request a
15-page extension of the 20-page limit for their response to Plaintiffs’ objections so that they may
respond adequately to the issues raised by NELA/NY. Defendants do not seek any extension of
the schedule and propose to file their response on April 30. 2020, the same date that Plaintiffs’
response to Defendants’ conditional objections are due. Plaintiffs recognize that Defendants are
entitled to additional pages of briefing to respond to the NELA/NY brief, but seek to limit
Defendants to eight additional pages in a separate brief filed on May 7, 2020. Plaintiffs’ proposal
will burden the Court with an additional brief and cause unnecessary delay.

Respectfully,

/s/ Robert J. Giuffra, Jt.
GRANTED. By April 30, 2020, Defendants shall file Robert J. Giuffra, Jr.

their response, not to exceed 35 pages.
SO ORDERED.

Dated: April 27, 2020
New York, New York

On

ANALISA TORRES
United States District Judge

 
